,




        OFFICEO~THEATTORNEY           GENERALOFTEXAS
                             AUSTlN




Honorable R. 0. 08walt
Count f Attorno~
Wllbar@3r CountIT
Vernon, Tam 8




                                              en rooal?cd and oare-
fully   oormldered    by t                    quote rr0m yaw re-
quest   a8 iollouer
                                              the voters     of
                                              on of w&ether
                                         be prohibIted    in
                                        ed in favor of tha
                                        r in raid County. The
                                              id elootion     in

                                               ounty to the
                                               e beer my be

                                               at beer lmport-
                                               x stamp aftha

               Vloase   edtlao mhethsr or not it would be un-
        lmrful   Sor rrrldant  oi Wilbarw-r County, Terna, to
        go to the State of Oklahoma and purohaar a oaee o?
        beer ?or him own per8onsl     use, and tmneport  the
     Bonora,ua       n.    0. Oaualt,pal* 2

                             ,
             aama to Wllbarger Oountr, Toxaa, without hating
             ya4,x     Iltamprrtira4 to thr tfarton and Mn-

                     Artlola667&2),         Vamon~a    Annotated   Taxer    P6mi   Code,
     reed4     In part      44 tollour~

             “Art.    667-23,Boai tar; ~ataatpa
                     “(6)     There is hereby letlad         end a6aesaad 6      ’
             tax at the rata o? One Dollar and Twenty-four                 chat4
             (#l.;U)      par berral     on all bcsr sold,       stored,  &la-
             trlbutd,       traluported,      or held for the purpose OS
             aala in thla State whether nminr6ctur6d                 in or ia-
             ported into this dtata.            8ald tax ah811 be peId ld
             lridenaad br plaoinu          atcmpa, whloh the Ytata Traaa-
             urar ia herein luth o r lsed         to pr&+lde in the danain-
             ltlona required,         on la6h origlnal       package a6 dc
             fined in thi6 Artlola;           prorlded,    iurther    thet 6t
             tha tiat      raid atamp la arflxad        tha per&on lr r ix ing
             the 6temp 6hall        ulth lndellble      ink or stamp aancol
             the lamr by plaolaq          the data and the lloonsee’a
             full name or lnltlala           upon lald raven116 stmp.
                     "(b1     It
                               Is the purpoea and intent   of this
             Aot to mquim       the tnx to br psi4 and the atmap
             ltfd4aolng aama to be ltflxad on the ilrst 6616,
             diatrlbutloa,    sOorrgo,   or transportation  snd at the                     i
             louroo, to the and that it ~111 pracludc any person
             evading the payment of thla tax.
             $loaa6aalon   or hoer that &a BOt ba+i?%sEs           a*
             oordanoa with the ~rorlaicmahoraof rhall bo held
             to be ln rlolation      oi thla Art1016 and llablo#or
             the texaa herein provided and the !mUltlea        ior 8ush
             rlolrtlon.
                  *(a)  Oa hoer impor%    into thla Etato the dutl
             o? paymentaf the tar anflafflxln~end oanoelllng
             tha ataap an raqulrad herein  ahall rest primrll~
             upan    the    importer,     and It   la hrrebr   daolarad    to be
 /           unlawfulto import bear into thla mate unl6116 and
’
             until anld tnx has Sirat beelkp6ld 6nd the atemp
, ,!’
                I
                                                                           .
     ,




Honorable              R. 0.    Oaualt,       paga 3



           lridanolag                       has baaa Sirat l??ix oand
                                auah p a yment                     d
           oanaallodas raqulrad                   bl this Aot. . . .
                        *. , . .
                  *(t)    It ahall be unlaw?ul to transport    to
           deatlnatloaa     In this 3tate   any boar uwa whlah tax
           has not boon or16 and 8uah aemont arl4onoad by
           stamps lfflxad     and oanoallad   as raqulrad by law.
           . . .*      IUndc~aooring ours)
                        Artlolo 667-26,          Vernon*@ Annotated        Texas Penal    Coda,
read6               In Lsrt a4 rollowa:
           R&t.          667-26.       Faaaltr
                   “Any person who rloletaa     any provision  o? this
           Article    ahall be diened ylltr      o? a miademaanor .and
           upon oonvlotlon     ahall ba ptmlahad by a ?ine o? not
           lose than Twenty-?lre     ($25.00)    Dollars  nor more
           then Five Bundrad (#500,00)        Dollars or by lmprlaon-                              .
           sent In the oounty la11 ?or not more than one year,
           or by both luoh ilne an8 iaprlaonmant.
                        ” . . .,.*

                        The   o&t! o? HoChriatTT. State, Texas Court o? Cilm- ‘:r’
ins1       Appeela,           134-E.     K. (2d)    295     holds    among other thinga     that
the penaltyprovided                   in Artlolo867-26, V. A. P. C., applies
to tba orronae                 o? poeaaaalllg boor In an unatamprd oontalnar
ln tiolatlon   of Artlola                     667-23,     V. A. 0,    C.
             It la our iilnlon   uadar the faote stated tha treaa-
portatlaa    and lmportatlarr  of tuutampad bear (without   hari
t&o proprr Tens beor tax stamps l??ixed to t&o aontalnora 4f
?rom Oklahoma to Taxes would ba in riolatlon      of Artiala     667-23,
V. A. P...C.,   aupra, and lubJaot to the panaltleaproridod br
lald artiola    and by Artlali   667-26, f. A. 3. 0. It would alao
be a violation    or law ?or t&m Wllbarear Oonnty rltisan     to
poaaera in Toxaa rush amtuped bear wider thr faota stated.
In       this         oonnootlon,       460   YoChrlrtFv. Eltatr,
                                                                suprae
                        The toot       that   the Wllbarmr County oltlwn ImporSe~,
tranaportad                and poaaaarad         the unatupad bear ?or hia own
Honorabl. 8. 0. Omit,                  paga 4


p o r mo na l u s. a 8 l     berrrrg8  would not         bo a lawful     doirnor      to
thm ahrrge          Of   u.daWf~.d kcpCWt8tiOn,        fX’llll8p Or tstiOn
                                                                         Or    pO888S-
do n       o t tln8taBpf~d     bear.    sU8h    l dOi0118~   WOUid   b0 pOrtiIh@!Lt
however        lf   tha cltlzon VBF merely aherged with unlarfa1    pO8-
8088iOll       Of   beer ibr the pWpO8.   Of ld8  in dry t8rritcnJ'.




                                                        BY (8)
                                                                       Wm. ct. Panning
                                                                             ii881   8tallt


WJF:db/JCP




APPRO’ELI ‘3.            23,   1943                     AF+PROVXD

                                                        GPINXONCOW!ITTlP

Al'TORH3JYGEljHtALGF TEXAS                              BY B. V. B.,     Cii4IWAU
                                                                                              t